PER CURIAM:
On December 29, 1982, this Court issued its opinion in this matter, affirming the district court and granting costs and attorney fees on appeal to respondent. Additionally, this Court concluded “that our finding that this appeal was brought unreasonably and without foundation is the legal equivalent of and constitutes malicious abuse of the legal process as that phrase is used in 42 U.S.C. 2996e(f), and thus the award of costs and attorney fees is assessed against Idaho Legal Aid Services, Inc., which prosecuted this appeal.”
On rehearing we conclude that the standard set out in 42 U.S.C. 2996e(f) has not been met here, and accordingly Idaho Legal Aid Services, Inc., is not liable for the costs and attorney fees awarded to respondent.
No costs or attorney fees are granted on the rehearing.